DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Newly submitted claims 2-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original
New
1. A method of wireless communication, comprising: 

communicating, by a first wireless communication device with a second wireless communication device, a first uplink (UL) scheduling grant; 

communicating, by the first wireless communication device with the second wireless communication device, a first UL communication signal based on the first UL scheduling grant during a first channel occupancy time (COT), the first COT based on an extended clear channel assessment (eCCA) associated with the first UL communication signal; and communicating, by the first wireless communication device with the second wireless communication device, a downlink (DL) communication signal during the first COT based on COT sharing information associated with the first COT.
2. (New) A method of wireless communication performed by a user equipment (UE), the method comprising: receiving channel occupancy time (COT) sharing information associated with a COT; performing, based on a transmission gap during the COT, an LBT procedure during the COT; 
transmitting, based on the COT sharing information and the LBT procedure being successful, an uplink (UL) communication during the COT; and 
receiving, after transmitting the UL communication, a downlink (DL) communication during the COT.


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471